Title: To George Washington from James Bowdoin, Jr., 3 December 1791
From: Bowdoin, James Jr.
To: Washington, George



Sir
Boston December 3d 1791

The Regard, I am persuaded, your Excellency entertained for my late Father: the Respect, which his private, as well as public Character induced, whilst it should inspire a general Desire, to emulate his Virtues, ought in a peculiar Manner, to create in me, a Disposition, to tread in his Footsteps.
These Considerations, added to a supposed Ability, to serve the United States, ⟨mutilated⟩ in the Character of their Minister, at the ⟨mutilated⟩ London, induce me to make a Tender ⟨mutilated⟩ Services, to your Excellency.
After having partaken of the Honours of Harvard College in Massachussetts, I passed to Great Britain, and received the Remainder of my Education at Christ church College in Oxford, where I was personally, and particularly, acquainted with the honble Mr Geo: Grenville, now the Marquis of Buckingham, the Earl of Winchelsea, Lord Buckley, the present Lord Clive, and Others, some of whom, are respectable characters in the present Administration in that Country: I afterwards took the usual Tour of the Continent of Europe, which gave me a further Introduction to many distinguished Persons of the English Nation. Since my Return to my own Country, I have been, for a number of years, a Member of the Genl Court of Massachussetts, and have been qualifying myself for public Life.
Upon these Grounds, I have presumed upon making an Offer of my Services to your Excellency, not with a View to the Emoluments of such an Appointment, having a competent Fortune, to support myself, either in England, or my own Country, in the Character of a Gentleman.

As I wish my Views, may not, at present, be made public; I am to request the Favour, they may, so far, rest with your Excellency, as not to superceed those Enquiries, with respect to my Abilities, and character, which you, Sir, may deem fit, and necessary.
Attached to your Person, and devoted to your Interest; you’ll permit me, with Sentiments of the most profound Respect, to subscribe myself, Sir, Your most obedient & very humble Servant

James Bowdoin

